Per Curiam.
Defendant pleaded guilty to larceny in a building. MCL 750.360; MSA 28.592. The trial court sentenced her to a term of probation. It later amended the probation order to require that she pay $2,000 to the county clerk for other uncharged thefts by way of restitution for the benefit of the victim. Defendant appealed, and this Court reversed the amended order on the ground that the prosecution had failed to prove that no person other than defendant could have taken the stolen money. People v Diermier, unpublished memorandum opinion of the Court of Appeals, decided November 24, 1992 (Docket No. 131767). Defendant never sought a stay of the amended order and, by the date of this Court’s opinion, she had fully paid the $2,000 amount.
Defendant then moved in the trial court for reimbursement of the $2,000 that had been paid pursuant to the invalidated order. After a hearing, the trial court denied the motion. We affirm.
Defendant argues that the county was obligated to refund the $2,000 pursuant to MCL 600.1465; *451MSA 27A.1465 and MCL 600.1475; MSA 27A.1475. We disagree. Construing those statutes in a reasonable manner, we find that they do not mandate the result defendant seeks. Dep’t of Social Services v Brewer, 180 Mich App 82, 84; 446 NW2d 593 (1989). Section 1465 was drafted to ensure the integrity of funds deposited with the court and remaining in legal custody. See Alexander v Detroit, 154 Mich App 722, 733; 398 NW2d 508 (1986), vacated on other grounds 428 Mich 896 (1987). It has no application to the facts of the case.
The trial court distinguished § 1475 on the ground that the county had simply acted as a conduit in channeling defendant’s restitution payments to the victim. It did not have the restitutional amount in its possession and therefore had no statutory duty to refund it to defendant. We agree. The statute ensures that a judgment creditor who receives money from a court clerk under a court order restores it in the event the order is found to be erroneous. See Fidelity & Deposit Co of Maryland v R C Mahon Co, 281 Mich 4; 274 NW 689 (1937). The intended operation of the statute is exemplified by In re Clark’s Estate, 318 Mich 92; 27 NW2d 509 (1947). There, our Supreme Court held that an appellant was required to tender back the amount received in settlement as a condition precedent to having the original order authorizing the settlement set aside.
We agree with the trial court that it would be unreasonable to require the county to reimburse defendant for monies it paid which the county simply channeled to the victim. The statutes upon which defendant relies cannot reasonably be interpreted to require this result.
Affirmed.